DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dale Bjorkman on 1/11/2021.
The application has been amended as follows: 
Claims 18 should read "18. (Currently amended) An external hinge (1) for arrangement to a door and a door frame, the hinge comprising
a body (3) configured to be arranged externally to a door, wherein the door contacts a door frame when in a closed position,
a hinge part (4) configured to be arranged externally on the door frame, wherein the body (3) is rotatably arranged to the hinge part (4), and
a support plate (6) arranged at a door facing side of the body (3) and configured to abut the door when the hinge is arranged thereto,
wherein
the hinge (1) further comprises a distance element (5) arranged in-between the support plate (6) and the body (3). the distance element having a circle sectional stepped shape and comprising at least a first and a second portion having different thickness, wherein the thickness of the first portion sets the distance between the support plate and the body when the distance element is in the first position, and the thickness of the second portion sets the distance when the distance element is in the second position, the distance element being moveable by rotation between at least the first position and the second position,
compared to a similar-type hinge without offset, which external hinge is adaptable to different types of doors with different offsets from the door frame.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of an external hinge with a body, a hinge part, a support plate, and a distance element that provides increased offset with a circle sectional stepped shape and different thicknesses in portions to overcome the prior art.  The prior art references do not disclose the specific relationship between the externally arranged parts and distance element as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of a body, plates, hinge parts, components to adjust offsets, and changing thicknesses with a distance element of varying shapes are known to be used in the hinge art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JASON W SAN/Primary Examiner, Art Unit 3677